Exhibit 10.59

[Execution]

AMENDMENT NO. 17 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 17 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of February [    ], 2010, is entered into by and among Wise Alloys LLC,
a Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the lenders from time to time party
thereto, and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent (in such
capacity, “Agent”) for Lenders (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, Amendment No. 8 to Amended and Restated Loan Agreement,
dated as of June 12, 2006, Amendment No. 9 and Waiver to Amended and Restated
Loan Agreement, dated as of August 4, 2006, Amendment No. 10 to Amended and
Restated Loan Agreement, dated as of December 31, 2006, Amendment No. 11 to
Amended and Restated Loan Agreement, dated as of July 31, 2007, Amendment No. 12
to Amended and Restated Loan Agreement, dated as of February 25, 2008, Amendment
No. 13 and Waiver to Amended and Restated Loan Agreement, dated as of April 25,
2008, Amendment No. 14 to Amended and Restated Loan Agreement, dated as of
October 8, 2008, Amendment No. 15 to Amended and Restated Loan Agreement, dated
as of December 17, 2008, and Amendment No. 16 and Waiver to Amended and Restated
Loan Agreement, dated as of April 30, 2009 (as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the other agreements,



--------------------------------------------------------------------------------

documents and instruments referred to therein or any time executed and/or
delivered in connection therewith or related thereto, including this Amendment
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such amendments, subject to the terms and conditions contained herein;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement shall be deemed and is
hereby amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 17” shall mean Amendment No. 17 to Amended and Restated Loan
Agreement, dated as of February [    ], 2010, among Agent, Lenders, Borrowers
and Guarantors, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 17 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 17 shall have
been satisfied or shall have been waived by Agent.

(iii) “ASAP” shall mean Alabama Spares and Parts LLC, a Delaware limited
liability company, and its successors and assigns.

(iv) “ASAP Lenders” shall mean, collectively, ERSA and TRSA, in their capacities
as lenders under the ASAP Loan Agreement, and their respective successors and
assigns; each sometimes being referred to herein individually as an “ASAP
Lender”.

(v) “ASAP Loan Agreement” shall mean the Term Loan Agreement, dated as of the
Amendment No. 17 Effective Date, among ASAP and ASAP Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, renewed, restated or
replaced.

 

2



--------------------------------------------------------------------------------

(vi) “ASAP Loan Documents” shall mean, collectively, the following (as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced or replaced): (a) the ASAP Loan Agreement, (b) the
Term Note, dated as of the Amendment No. 17 Effective Date, by ASAP in favor of
ERSA, (c) the Term Note, dated as of the Amendment No. 17 Effective Date, by
ASAP in favor of TRSA, (d) the Security Agreement, dated as of the Amendment
No. 17 Effective Date, by ASAP in favor of ASAP Lenders, (e) the letter
agreement, dated as of the Amendment No. 17 Effective Date, among Alloys, Group
and ASAP Lenders with respect to certain distributions to be made by ASAP;
(f) the Pledge Agreement, dated as of the Amendment No. 17 Effective Date, by
Silver Knot LLC and Danny Mendelson in favor of ASAP Lenders, and (g) all other
agreements, documents and instruments at any time executed and/or delivered by
ASAP or any Borrower or Guarantor to, with or in favor of ASAP Lenders in
connection therewith or related thereto.

(vii) “Specified Spare Parts Collateral” shall mean the Equipment of Alloys
constituting spare parts and related Inventory of Alloys which is set forth on
the schedule of assets which was delivered to Agent on or about the Amendment
No. 17 Effective Date.

(b) Amendment to Definition of Subsidiary. The definition of “Subsidiary” in
Section 1.122 of the Loan Agreement is hereby amended by inserting the following
sentence at the end of such definition:

“Notwithstanding the foregoing, all references to any “Subsidiary” of any
Borrower or Guarantor in Sections 1.10, 1.49, 6.3, 8.8, 8.14, 8.17, 9.3, 9.4,
9.5, 9.6, 9.7, 9.17, 9.18 and 9.25 of the Loan Agreement shall be deemed to
exclude ASAP.”

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Encumbrances. Section 9.8 of the Loan Agreement is hereby amended by
(a) deleting “and” appearing at the end of subsection (l) of such Section and
(b) inserting the following immediately prior to the period at the end of such
Section:

“; and (n) the security interests in and liens upon the assets of ASAP in favor
of ASAP Lenders granted pursuant to the ASAP Loan Documents (as in effect on the
Amendment No. 17 Effective Date) to secure the Indebtedness of ASAP to ASAP
Lenders permitted by Section 9.9(k) hereof”.

3. Indebtedness. Section 9.9 of the Loan Agreement is hereby amended by
(a) deleting “and” appearing at the end of subsection (i) of such Section and
(b) inserting the following immediately prior to the period at the end of such
Section:

“; and (k) the Indebtedness of ASAP to ASAP Lenders pursuant to the ASAP Loan
Documents (as in effect on the Amendment No. 17 Effective Date), provided, that
each of the following conditions is satisfied as determined by Agent:

(i) the aggregate principal amount of such Indebtedness shall not at any time
exceed $8,000,000 (subject to clause (viii) of this Section 9.10(k)), less the
aggregate amount of all repayments, repurchases or redemptions thereof, whether
optional or mandatory;

 

3



--------------------------------------------------------------------------------

(ii) the proceeds of such Indebtedness (which shall not be less than $8,000,000)
shall be contributed from ASAP to Alloys on the Amendment No. 17 Effective Date
and shall thereafter be immediately remitted to Agent for application to the
Obligations in accordance with Section 6.4 hereof;

(iii) no Borrower or Guarantor shall be directly or indirectly liable in respect
of such Indebtedness (by virtue of such Borrower or Guarantor being the primary
obligor on such Indebtedness, guarantor of such Indebtedness, or otherwise);

(iv) no Letter of Credit Accommodations shall support any such Indebtedness;

(v) Agent shall have received true, correct and complete copies of all of the
ASAP Loan Documents, as duly authorized, executed and delivered by the parties
thereto;

(vi) ASAP shall not, directly or indirectly, make, or be required to make, any
payments of principal in respect of such Indebtedness unless and until the
Obligations shall have been paid in full and this Agreement shall have been
terminated; provided, that, ASAP may make mandatory prepayments of principal in
respect of such Indebtedness to the extent required by Section 4.3 of the ASAP
Loan Agreement (as in effect on the Amendment No. 17 Effective Date) so long as
on the date of any such payment and after giving effect thereto, no Event of
Default shall exist or shall have occurred and be continuing;

(vii) ASAP shall not, directly or indirectly, make, or be required to make, any
payments of interest in respect of such Indebtedness, except, that ASAP may make
payments of interest in respect of such Indebtedness to the extent required by
the terms of the ASAP Loan Documents (as in effect on the Amendment No. 17
Effective Date), so long as on the date of any such payment and after giving
effect thereto, no Event of Default shall exist or shall have occurred and be
continuing;

(viii) ASAP shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of such Indebtedness or any of the ASAP Loan Documents, except,
that, (A) ASAP may agree to amend the ASAP Loan Documents to increase the
principal amount of such Indebtedness to an amount not to exceed $10,000,000 and
ASAP may otherwise amend, modify, alter or change the terms

 

4



--------------------------------------------------------------------------------

thereof in a manner which is not adverse to the interests of Borrowers,
Guarantors, Agent or Lenders in any material respect, so long as (1) the
proceeds of any additional Indebtedness incurred by ASAP shall be immediately
contributed from ASAP to Alloys and shall thereafter be immediately remitted by
Alloys to Agent for application to the Obligations in accordance with
Section 6.4 hereof, and (2) Agent shall have received, in form and substance
reasonably satisfactory to Agent, true, correct and complete copies of all such
amendments to the ASAP Loan Documents, as duly authorized, executed and
delivered by the parties thereto; or (B) redeem, retire, defease, purchase or
otherwise acquire such Indebtedness, or set aside or otherwise deposit or invest
any sums for such purpose;

(ix) ASAP or Administrative Borrower shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by ASAP or any
Borrower or Guarantor or on its behalf promptly after the receipt thereof, or
sent by ASAP or any Borrower or Guarantor or on its behalf concurrently with the
sending thereof, as the case may be; and

(x) the incurrence of such Indebtedness shall not conflict with Section 4.9 of
the Indenture”.

4. Loans, Investments, Etc. Section 9.10 of the Loan Agreement is hereby amended
by (a) deleting “and” appearing at the end of subsection (i) of such Section and
(b) inserting the following immediately prior to the period at the end of such
Section:

“; and (k) the formation of ASAP by Alloys and investments by Alloys in ASAP;
provided, that each of the following conditions is satisfied as determined by
Agent:

(i) no Borrower or Guarantor shall, directly or indirectly, make investments in
ASAP (by capital contribution, dividend or otherwise), transfer any assets or
properties to or on behalf of or for the benefit of ASAP, make any loans or
advance money or property to ASAP, or make any other payments to ASAP, except
that (A) Alloys may contribute the Specified Spare Parts Collateral to ASAP on
the Amendment No. 17 Effective Date, and (B) Alloys may make capital
contributions to ASAP from time to time on and after the Amendment No. 17
Effective Date; provided, that, (1) the amount of such capital contributions
shall not exceed $80,000 during any month and shall not exceed $2,500,000 in the
aggregate during the term of this Agreement, and (2) on the date of any such
contribution and after giving effect thereto, no Event of Default shall exist or
shall have occurred and be continuing;

(ii) no Borrower or Guarantor shall, directly or indirectly, guarantee or
otherwise become liable in any respect for any Indebtedness, liabilities or
other obligations of ASAP (including, without limitation, the Indebtedness of
ASAP under the ASAP Loan Documents) or grant a security interest in any of its
assets or properties to secure any Indebtedness, liabilities or other
obligations of ASAP;

 

5



--------------------------------------------------------------------------------

(iii) other than the Indebtedness to ASAP Lender under the ASAP Loan Documents
(as in effect on the Amendment No. 17 Effective Date) permitted under
Section 9.9(k) hereof, ASAP shall not guarantee or become obligated or liable,
directly or indirectly, contingently or otherwise, in respect of any
Indebtedness or have any other obligations or have any liabilities, including
without limitation, Indebtedness to or obligations or liabilities under the
Indenture, the Senior Secured Notes or the other Note Purchase Documents;

(iv) ASAP shall not (A) be engaged in any business or commercial activities,
other than the management, purchase and sale of spare parts (including the
Specified Spare Parts Collateral), or (B) own any material assets (other than
the Specified Spare Parts Collateral, the proceeds from the sale of the
Specified Spare Parts Collateral, other spare parts purchased by ASAP in the
ordinary course of business, and the proceeds of the capital contributions from
Alloys permitted hereunder);

(v) ASAP shall be designated as and shall at all times be deemed to be an
“Unrestricted Subsidiary” under and as defined in the Indenture and the
contributions by Alloys to ASAP permitted under clause (i) of this
Section 9.10(k) constitute “Permitted Investments” or permitted “Restricted
Payments” under and as defined in the Indenture;

(vi) Agent shall have received, in accordance with Section 2.7 of the
Intercreditor Agreement, a written direction letter from Noteholder Collateral
Agent requesting that Agent release its security interests in and liens upon the
Specified Spare Parts Collateral;

(vii) Agent shall have received, in form and substance satisfactory to Agent,
true and correct copies of (A) a written consent of the management board of
Group and officer’s certificates from each of Group and Finance authorizing the
formation of ASAP and its designation as an “Unrestricted Subsidiary” under and
as defined in the Indenture and authorizing the assignment of the Specified
Spare Parts Collateral from Alloys to ASAP, (B) a written notice from Group to
Noteholder Collateral Agent requesting and providing for the release by
Noteholder Collateral Agent of its security interests in and lien upon the
Specified Spare Parts Collateral, (C) all consents, waivers, acknowledgments and
other agreements and instruments (including UCC financing statement amendments)
by Noteholder Collateral Agent in favor of any Borrower or Guarantor providing
for the release by Noteholder Collateral Agent of its security interests in and
liens upon the Specified Spare Parts Collateral, and (D) all other notices,
consents, waivers, acknowledgments and other agreements to or by any other third
party with respect to the transactions contemplated by the ASAP Loan Documents
which Agent may deem necessary or desirable in order to effectuate the
provisions or purposes of this Section, in each case duly authorized, executed
and delivered by the parties thereto;

 

6



--------------------------------------------------------------------------------

(viii) Agent shall have received, in form and substance satisfactory to Agent,
true, correct and complete copies of (A) the Certificate of Formation of ASAP,
as filed with the Secretary of State of the State of Delaware, (B) the Limited
Liability Company Agreement of ASAP, duly authorized and executed by Alloys;
(C) the Assignment Agreement by Alloys in favor of ASAP with respect to the
Specified Spare Parts Collateral, and (D) all of the other agreements,
documents, instruments, certificates and resolutions relating to the formation
of ASAP and the contribution of the Specified Spare Parts Collateral by Alloys
to ASAP, in each case duly authorized, executed and delivered by the parties
thereto; and

(ix) if requested by Agent, Alloys shall deliver to Agent, in form and substance
satisfactory to Agent, a report of the amount of Alloys’ investment in ASAP and
such other information with respect thereto as Agent may reasonably request”.

5. Dividends and Redemptions. Section 9.11 of the Loan Agreement is hereby
amended by (a) deleting “and” appearing at the end of subsection (f) of such
Section and (b) inserting the following immediately prior to the period at the
end of such Section:

“; and (h) ASAP may make dividends and other distributions to Alloys (including
the distribution of the proceeds of the Indebtedness permitted under
Section 9.9(k) hereof on the Amendment No. 17 Effective Date as required by
Section 9.10(k) hereof)”.

6. Transactions with Affiliates. Section 9.12(a) of the Loan Agreement is hereby
amended by (a) deleting “and” appearing at the end of clause (i) of such Section
and (b) inserting the following immediately prior to the period at the end of
such Section:

“; and (iii) the purchase by Alloys from ASAP of spare parts in the ordinary
course of and pursuant to the reasonable requirements of Alloys’ business;
provided, that, (A) any such purchase shall be upon fair and reasonable terms no
less favorable to Alloys than Alloys would obtain in a comparable arm’s length
transaction with an unaffiliated person, (B) Alloys shall not make any payments
in respect of the purchase of any spare part unless and until it has received
evidence (in the form of an invoice or other documentation) of the acquisition
of a replacement for such spare part by ASAP, and (C) as soon as possible after
the end of each week (but in any event by each Wednesday after the end thereof),
on a weekly basis, Alloys shall provide Agent with a summary of all purchases of
spare parts made by Alloys during the prior week and such other documents and
information related thereto as Agent may request”.

7. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

7



--------------------------------------------------------------------------------

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(c) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document or any of the ASAP Loan Documents, nor the consummation
of any of the transactions contemplated herein or therein (i) are in
contravention of law or any indenture, agreement or undertaking (including the
Indenture) to which ASAP, any Borrower or Guarantor is a party or by which ASAP,
any Borrower or Guarantor or its property are bound, (ii) violates any provision
of the Certificate of Incorporation, Certificate of Formation, Operating
Agreement, By-Laws or other governing documents of ASAP or any Borrower or
Guarantor, or (iii) will not result in the creation or imposition of, or require
or give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor.

(d) As of the date of this Amendment and after giving effect hereto, no Default
or Event of Default exists or has occurred and is continuing.

8. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and the Required Tranche A
Lenders;

(b) Agent shall have received the proceeds of the Indebtedness permitted under
Section 9.9(k) of the Loan Agreement (which shall not be less than $8,000,000)
for application to the Obligations in accordance with Section 6.4 of the Loan
Agreement;

 

8



--------------------------------------------------------------------------------

(c) Agent shall have received, in form and substance satisfactory to Agent, a
schedule listing the Equipment and Inventory of Alloys constituting the
Specified Spare Parts Collateral;

(d) the Specified Spare Parts Collateral shall have an appraised value of not
greater than $10,000,000 in the aggregate and the Inventory constituting the
Specified Spare Parts Collateral shall have an appraised value of not greater
than $100,000;

(e) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(f) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of a senior officer of Group certifying, among other things, that
after giving effect to this Amendment: (i) the incurrence of the Indebtedness of
ASAP to ASAP Lenders under the ASAP Loan Agreement does not conflict with
Section 4.9 of the Indenture, (ii) the contribution of the Specified Spare Parts
Collateral and the cash contributions by Alloys to ASAP permitted under
Section 9.10(k)(i) of the Loan Agreement constitute “Permitted Investments” or
permitted “Restricted Payments” for all purposes under the Indenture, and
(iii) the execution and delivery by ASAP of the ASAP Loan Documents, the
performance by ASAP of the terms and conditions thereof, the incurrence of the
Indebtedness of ASAP thereunder, and the consummation of the transactions
contemplated thereby: (A) are within ASAP’s and each Borrower’s and Guarantor’s
corporate or limited liability company powers, (B) have been duly authorized by
ASAP and each Borrower and Guarantor, (C) are not in contravention of law or the
terms of ASAP’s or any Borrower’s or Guarantor’s certificate of incorporation,
certificate of formation, by laws, limited liability company operating agreement
or other organizational documentation, or any indenture (including the
Indenture), agreement or undertaking to which ASAP or any Borrower or Guarantor
is a party or by which ASAP or any Borrower or Guarantor or its property are
bound, and (D) will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor;

(g) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(h) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect; and

 

9



--------------------------------------------------------------------------------

(i) as of the date of this Amendment and after giving effect hereto, no Default
or Event of Default shall exist or shall have occurred and be continuing.

9. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

10. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

11. Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York (including, without limitation,
Section 5-1401 of the New York General Obligations Law) but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

12. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

13. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

14. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:   BURDALE FINANCIAL LIMITED, as a Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Signature Page to Amendment No. 17 to

Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BORROWERS AND GUARANTORS WISE ALLOYS LLC By:  

 

Name:

 

Title:

  WISE RECYCLING, LLC By:  

 

Name:

 

Title:

  WISE METALS GROUP LLC By:  

 

Name:

 

Title:

  WISE ALLOYS FINANCE CORPORATION By:  

 

Name:

 

Title:

  LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

 

Name:

 

Title:

  WISE RECYCLING TEXAS, LLC By:  

 

Name:

 

Title:

  WISE WAREHOUSING, LLC By:  

 

Name:

 

Title:

  WISE RECYCLING WEST, LLC By:  

 

Name:

 

Title:

 

[Signature Page to Amendment No. 17 to

Amended and Restated Loan Agreement]